Citation Nr: 1027655	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, Type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to November 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the RO in St. 
Louis, Missouri, which continued the 20 percent disability rating 
for diabetes mellitus, type II.  This claim is under the 
jurisdiction of the RO in North Little Rock, Arkansas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims entitlement to a disability rating in excess 
of 20 percent for his service-connected diabetes mellitus, Type 
II.  The Board finds that this claim must be remanded to ensure 
that all due process requirements have been satisfied. 

In a February 2010 VA Form 9, the Veteran requested a hearing 
before a member of the Board to be held at his local Regional 
Office.  The Veteran confirmed in a June 2010 letter that he was 
requesting a hearing before the Board with regard to the present 
claim and indicated that he wished the hearing to be held by 
videoconference at his local RO. 

Therefore, the agency of original jurisdiction (AOJ) should 
schedule the Veteran for a videoconference hearing before the 
Board and notify him of the scheduled hearing date in accordance 
with 38 C.F.R. § 20.704(b) (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a 
videoconference hearing before the Board and 
provide proper notice of the hearing date.  A 
copy of such notice must be associated with 
the claims file.

2.  After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


